Citation Nr: 0512443	
Decision Date: 05/05/05    Archive Date: 05/18/05

DOCKET NO.  03-35 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to October 
1971.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 2003 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, which assigned a 50 percent 
rating for PTSD after granting service connection for the 
disability.


REMAND

The Board notes that the record reflects that the veteran has 
been awarded disability benefits by the Social Security 
Administration (SSA).  Although the records upon which this 
decision was based could be supportive of the veteran's 
claim, the RO has not attempted to obtain a copy of such 
records.

The Board also notes that after the claims folder was 
forwarded to the Board, pertinent records were received from 
the VA Health Care Center in Ann Arbor, Michigan.  The 
veteran has not waived his right to have this evidence 
initially considered by the RO.

Finally, the Board notes that the veteran has not been 
afforded a VA psychiatric examination for compensation 
purposes since January 2003.

In light of these circumstances, the case is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, 
D.C., for the following actions: 

1.  The AMC or the RO should obtain a 
copy of the decision awarding the veteran 
SSA disability benefits, as well as a 
copy of the records associated with the 
SSA disability award.

2.  Thereafter, the AMC or the RO should 
undertake any other indicated 
development, to include affording the 
veteran a VA examination to determine the 
current degree of severity of his PTSD. 

3.  Then, the RO should readjudicate the 
issue on appeal based on all evidence 
received since its most recent 
consideration of the claim.  If any 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
should issue a supplemental statement of 
the case and afford the veteran and his 
representative an appropriate opportunity 
to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


